El Juez Asociado Señob. Cókdova
emitió la opinión del tribunal.
Félix López Figueroa radicó demanda de desahucio contra Cruz Olmo, por falta de pago del canon convenido. Con-testó Olmo alegando ser dueño de la finca. La controversia principal durante el inicio giró en torno al título- al terreno, pero hubo prueba tendente a demostrar que Olmo había cons-truido tres edificaciones sobre el terreno. Al someter el caso a la corte, el abogado de Olmo insistió en que se declarara sin lugar la demanda por haberse establecido un conflicto de tí-tulos, arguyendo que, aun asumiendo que el terreno fuese de López Figueroa, Olmo tenía allí tres casas de su propie-dad. La corte declaró con lugar la demanda de desahucio. Solicitó Olmo la reconsideración de la sentencia, y le fue ne-gada. i
*2Firme ya la sentencia de desahucio, y cuando López Figueroa se disponía a ejecutarla, radicó Olmo demanda de injunction para impedir la ejecución de la sentencia, alegando que había construido en la finca tres casas, de buena fe, y que la sentencia que se pretendía ejecutar se había dictado a base de un error, a saber, el cometido por la corte al no dar importancia al hecho de que existían esas tres casas, construidas por Olmo.
La corte inferior declaró sin lugar la demanda de injunction, por entender que sencillamente pretendía revisar un alegado error cometido por la misma corte al dictar una sen-tencia que ya era firme. De esa sentencia apel-a el deman-dante Olmo.
El apelante insiste en su alegato en que de no expedirse el injunction que él solicita, se originará una multiplicidad de pleitos, y se le causarán daños irreparables. Asumiendo • que ello sea así, no vemos, ni nos indica el apelante, qué jus-tificación puede haber para prohibir se ejecute la sentencia.
No es necesario que consideremos en qué casos puede pro-ceder el injunction para impedir la ejecución de una senten-cia. Basta consignar que no procede cuando, como en el caso de autos, lo único que se pretende es revisar el alegado error de la corte sentenciadora al aplicar la ley a los hechos del caso. Mellen v. Moline Malleable Iron Works, 131 U. S. 352, 33 L. Ed. 178. Véase también Boerman v. Marrero, 34 D.P.R. 126; Ex Parte Morales, 17 D.P.R. 1043. Como dijimos en Graniela et als. v. Yolande Inc. et als., 65 D.P.R. 705, 708, más importante que la corrección de un posible error judicial en determinado caso es el principio de la finalidad de las sentencias.

Debe confirmarse la sentencia apelada.